 Case 8:19-cv-00593-PA-KS Document 1 Filed 03/28/19 Page 1 of 19 Page ID #:1


 1   J. PAUL MOORHEAD, State Bar #240029
       Email: moorhead@luch.com
 2   LAQUER, URBAN, CLIFFORD & HODGE LLP
     225 South Lake Avenue, Suite 200
 3   Pasadena, California 91101-3030
     Telephone: (626) 449-1882
 4   Facsimile: (626) 449-1958
 5   Counsel for Plaintiffs, Trustees of the Southern
     California Pipe Trades Health and Welfare Trust Fund, et al.
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   TRUSTEES OF THE SOUTHERN                        Case No. 8:19-cv-593
     CALIFORNIA PIPE TRADES HEALTH
12   AND WELFARE TRUST FUND;                          COMPLAINT FOR:
     TRUSTEES OF THE SOUTHERN
13   CALIFORNIA PIPE TRADES                           1. BREACH OF COLLECTIVE
     PENSIONERS AND SURVIVING                            BARGAINING AGREEMENT,
14   SPOUSES HEALTH FUND; TRUSTEES                       TRUST AGREEMENTS, AND
     OF THE SOUTHERN CALIFORNIA PIPE                     VIOLATION OF ERISA;
15   TRADES RETIREMENT TRUST FUND;                    2. BREACH OF SETTLEMENT
     TRUSTEES OF THE SOUTHERN                            AGREEMENT;
16   CALIFORNIA PIPE TRADES DEFINED
     CONTRIBUTION TRUST FUND;                         3. BREACH OF ERISA
17   TRUSTEES OF THE SOUTHERN                            FIDUCIARY DUTIES;
     CALIFORNIA PIPE TRADES VACATION                  4. ENGAGING IN PROHIBITED
18   AND HOLIDAY TRUST FUND;                             TRANSACTOINS;
     TRUSTEES OF THE SOUTHERN
19   CALIFORNIA PIPE TRADES                           5. BREACH OF CONTRACT; and
     CHRISTMAS BONUS FUND; TRUSTEES                   6. CONVERSION.
20   OF THE APPRENTICE AND
     JOURNEYMAN TRAINING TRUST
21   FUND; TRUSTEES OF THE PLUMBERS
     AND PIPEFITTERS NATIONAL
22   PENSION FUND; and TRUSTEES OF THE
     INTERNATIONAL TRAINING FUND,
23
                 Plaintiffs,
24
                 v.
25
     STRAIGHTLINE MECHANICAL, INC., a
26   California corporation; and JACOB A.
     FLORA, an individual.
27
                 Defendants.
28

     1330793                              1                                 Complaint
 Case 8:19-cv-00593-PA-KS Document 1 Filed 03/28/19 Page 2 of 19 Page ID #:2


 1          Plaintiffs, Trustees of the Southern California Pipe Trades Health and Welfare
 2   Trust Fund, Trustees of the Southern California Pipe Trades Pensioners and Surviving
 3   Spouses Health Fund, Trustees of the Southern California Pipe Trades Retirement Trust
 4   Fund, Trustees of the Southern California Pipe Trades Defined Contribution Trust Fund,
 5   Trustees of the Southern California Pipe Trades Vacation and Holiday Trust Fund,
 6   Trustees of the Southern California Pipe Trades Christmas Bonus Fund, Trustees of the
 7   Apprentice and Journeyman Training Trust Fund, Trustees of the Plumbers and
 8   Pipefitters National Pension Fund, and Trustees of the International Training Fund
 9   (collectively the “Trustees”), complain and allege:
10                               JURISDICTION AND VENUE
11          1.    This Court has jurisdiction of the case pursuant to section 502(e)(1) of the
12   Employee Retirement Income Security Act of 1974, as amended (“ERISA”) [29 U.S.C.
13   § 1132(e)(1)], which grants the United States District Courts jurisdiction over civil
14   actions brought by a fiduciary pursuant to section 502(a)(3) of ERISA [29 U.S.C.
15   § 1132(a)(3)] to redress violations or enforce the terms of ERISA or an employee
16   benefit plan governed by ERISA. Such jurisdiction exists without respect to the amount
17   in controversy or the citizenship of the parties, as provided in section 502(f) of ERISA
18   [29 U.S.C. § 1132(f)].
19          2.    This Court also has jurisdiction of this case pursuant to section 301(a) of
20   the Labor Management Relations Act of 1947, as amended (“LMRA”) [29 U.S.C.
21   § 185(a)], which grants the United States original jurisdiction over suits for violation of
22   contracts between an employer and a labor organization in an industry affecting
23   commerce, without respect to the amount in controversy and the citizenship of the
24   parties.
25          3.    Venue is proper in this Court pursuant to section 502(e)(2) of ERISA [29
26   U.S.C. § 1132(e)(2)], and section 301(a) of the LMRA [29 U.S.C. § 185(a)], in that this
27   is the district in which the plaintiffs’ trust funds are administered, in which the relevant
28   acts took place, and in which monies are due and payable.

      1330793                               2                                        Complaint
 Case 8:19-cv-00593-PA-KS Document 1 Filed 03/28/19 Page 3 of 19 Page ID #:3


 1         4.        To the extent this complaint sets forth any state law claims, this Court has
 2   supplemental jurisdiction over those claims pursuant to 28 U.S.C. § 1367(a).
 3                                             PARTIES
 4         5.        Plaintiffs are the Trustees of the Southern California Pipe Trades Health
 5   and Welfare Trust Fund, Southern California Pipe Trades Pensioners and Surviving
 6   Spouses Health Fund, Southern California Pipe Trades Retirement Trust Fund, Southern
 7   California Pipe Trades Defined Contribution Trust Fund, Southern California Pipe
 8   Trades Vacation and Holiday Trust Fund, Southern California Pipe Trades Christmas
 9   Bonus Fund, Apprentice and Journeyman Training Trust Fund (collectively the “Local
10   Trusts”), and the Plumbers and Pipefitters National Pension Fund (the “National Trust”)
11   and the International Training Fund (the “International Trust”). (The Local Trusts,
12   National Trust and International Trust are referred to collectively as the “Trusts”). The
13   Trusts are express trusts created pursuant to written agreements and declarations of trust
14   (the “Trust Agreements”) between the Southern California Pipe Trades District Council
15   No. 16 of the United Association of Journeymen and Apprentices of the Plumbing and
16   Pipefitting Industry (“District Council No. 16”) and various employer associations in
17   the plumbing and pipefitting industry in Southern California, or between District
18   Council No. 16, and other councils of the United Association of Plumbers and
19   Pipefitters, and various employer associations across the United States. The Trusts are
20   now, and were at all times material to this action, labor-management multiemployer
21   trusts created and maintained pursuant to section 302(c)(5) of the LMRA [29 U.S.C.
22   § 186(c)(5)].
23         6.        The Trustees are “fiduciar[ies]” with respect to the Trusts as defined in
24   section 3(21)(A) of ERISA [29 U.S.C. § 1002(21)(A)].
25         7.        At all times material herein, defendant Straightline Mechanical, Inc.
26   (“Straightline Mechanical”) has been a corporation organized under the laws of the state
27   of California. Straightline Mechanical’s principal place of business is located in the
28   Orange County, California.

     1330793                                  3                                      Complaint
 Case 8:19-cv-00593-PA-KS Document 1 Filed 03/28/19 Page 4 of 19 Page ID #:4


 1         8.     Straightline Mechanical is an “employer” engaged in “commerce” in an
 2   “industry affecting commerce,” as those terms are defined and used in sections 501(1)
 3   and 501(3) of the LMRA [29 U.S.C. §§ 142(1), 142(3)], and within the meaning and
 4   use of section 301(a) of the LMRA [29 U.S.C. § 185(a)].
 5         9.     At all times material herein, defendant Jacob A. Flora (“Jacob Flora”) has
 6   been an officer, director, controlling shareholder and beneficial owner of Straightline
 7   Mechanical. Jacob Flora reside in Orange County, California.
 8                    EXECUTION OF BARGAINING AGREEMENTS
 9         10.    On or about July 1, 2018, Jacob Flora, on behalf of Straightline
10   Mechanical, executed and delivered a written agreement to District Council No. 16,
11   whereby Straightline Mechanical agreed to be bound by the terms and conditions of the
12   written and existing collective bargaining agreement known as the 2017 to 2026 Master
13   Agreement (the “Master Agreement”) in effect between District Council No. 16 and the
14   Southern California Contractors.     The terms and provisions of each of the Trust
15   Agreements are incorporated by reference into the Master Agreement. Since on or
16   before July 1, 2018, Straightline Mechanical has been bound to the Master Agreement
17   and the Trust Agreements.
18                        POSSIBLE ADDITIONAL DEFENDANTS
19         11.    The Trustees are informed and believe, and thereon allege, that to avoid
20   paying contributions, benefits and/or withholdings in violation of the Master
21   Agreement, Trust Agreements and section 515 of ERISA [29 U.S.C. § 1145],
22   Straightline Mechanical, Jacob Flora and one or more other individuals or entities,
23   diverted or redirected employees and/or business affairs, assets or operations between
24   one or more individuals and/or entities. The Trustees are informed and believe, and
25   thereon allege, that the other individuals and/or entities are presently unknown to the
26   Trustees. If the Trustees ascertain that any of the defendants or others have engaged in
27   such activities, the Trustees will seek leave to amend this Complaint to include such
28   individuals and entities as defendants.

     1330793                                   4                                  Complaint
 Case 8:19-cv-00593-PA-KS Document 1 Filed 03/28/19 Page 5 of 19 Page ID #:5


 1          12.   If the Trustees subsequently ascertain that one or more other individuals, or
 2   entities, is responsible, in whole or in part, for the day-to-day operations of Straightline
 3   Mechanical and/or is responsible, in whole or in part, for all, or a majority of, the
 4   decisions pertaining to the payment of fringe benefit contributions, or union dues, to the
 5   Trusts, including decisions: (a) whether or not to pay such contributions or dues, (b) if
 6   payment is to be made, when to pay such contributions or dues, and/or (c) how to use
 7   such funds pending payment to the Trusts; the Trustees will seek to amend this
 8   Complaint to include such additional parties as defendants.
 9                                 FIRST CAUSE OF ACTION
10         BREACH OF WRITTEN COLLECTIVE BARGAINING AGREEMENT,
11                 TRUST AGREEMENTS, AND VIOLATION OF ERISA
12                      (AGAINST STRAIGHTLINE MECHANICAL)
13          13.   The Trustees hereby incorporate herein by this reference paragraphs 1
14   through 12 above, inclusive of any and all subparagraphs, to the same effect as if set
15   forth verbatim.
16          14.   By the terms and provisions of the Master Agreement and Trust
17   Agreements, and at all times material herein, Straightline Mechanical agreed, and was
18   obligated to the following:
19                A.     Prepare and submit true, complete and accurate written monthly
20   contribution reports (“Report(s)”) to the Trusts on a timely basis showing: i) the
21   identities of employees performing work on the Projects, ii) the number of hours
22   worked by these employees, iii) the rates of pay, iv) character of hours worked (e.g.,
23   straight time, over-time, etc.), and v) based upon the hours worked by employees, the
24   proper calculation of fringe benefit contributions, benefits and/or withholdings
25   attributable to the same employees. Such monthly contribution reports are due on the
26   10th day of each successive month;
27   ///
28   ///

      1330793                               5                                        Complaint
 Case 8:19-cv-00593-PA-KS Document 1 Filed 03/28/19 Page 6 of 19 Page ID #:6


 1                B.    Pay to the Trusts fringe benefit contributions, benefits and/or
 2   withholdings on a monthly basis, and at specified rates for each hour worked by
 3   applicable employees. These amounts are considered delinquent if not received by the
 4   Trusts by the 15th of the month succeeding the month in which the work was performed.
 5   These amounts are due and payable at the Trusts’ administrative offices in Los Angeles,
 6   California; and
 7                C.    Permit the Trustees and their agents to conduct audits of payroll and
 8   related records in order to determine if fringe benefit contributions have been properly
 9   paid pursuant to the Master Agreement and Trust Agreements.
10          15.   Straightline Mechanical is an “employer” and a “contractor” as those terms
11   are understood in the Master Agreement and Trust Agreements.
12          16.   Straightline Mechanical is an “employer” as defined and used in section
13   3(5) of ERISA [29 U.S.C. § 1002(5)].
14          17.   Section 515 of ERISA [29 U.S.C. § 1145], provides that “every employer
15   who is obligated to make contributions to a multiemployer plan under the terms of the
16   plan or under the terms of a collectively bargained agreement shall, to the extent not
17   inconsistent with law, make such contributions in accordance with the terms and
18   conditions of such plan or such agreement.” Pursuant to section 515 of ERISA [29
19   U.S.C. § 1145], Straightline Mechanical is obligated to make contributions to the
20   Trusts.
21          18.   Sections 429 of ERISA [29 U.S.C. § 1059], provides that “every employer
22   shall … maintain records with respect to each of his employees sufficient to determine
23   the benefits due or which may become due to such employees.” Pursuant to section 429
24   of ERISA [29 U.S.C. § 1059], Straightline Mechanical was obligated to maintain
25   records sufficient to allow the Trustees to determine the contributions owed by
26   Straightline Mechanical to the Trusts, and the benefits due to the employees of
27   Straightline Mechanical.
28   ///

      1330793                               6                                     Complaint
 Case 8:19-cv-00593-PA-KS Document 1 Filed 03/28/19 Page 7 of 19 Page ID #:7


 1            19.   Straightline Mechanical submitted Reports to the Trusts for the months of
 2   December 2018 and January 2019, but failed to pay the reported fringe benefit
 3   contributions. Based on these Reports, Straightline Mechanical owes the Trusts at least
 4   $17,043.93 for fringe benefit contributions. Failure to pay these contributions to the
 5   Trusts is a breach of the Master Agreement and Trust Agreements, and a violation of
 6   section 515 of ERISA [29 U.S.C. § 1145]
 7            20.   The Trustees are informed and believe, and thereon allege, that Straightline
 8   Mechanical owes, but has failed to pay additional amounts of fringe benefit
 9   contributions and other damages for breach of the Master Agreement and Trust
10   Agreements, and violation of section 515 of ERISA [29 U.S.C. § 1145], in amounts not
11   presently known to the Trustees, but these additional amounts will be established by
12   proof.
13            21.   Straightline Mechanical is “delinquent,” as that term is used in the Master
14   Agreement and/or related Trust Agreements.
15            22.   Pursuant to section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], in any
16   action by a fiduciary in which judgment is found in favor of the plan, this Court shall
17   award the plan: (i) the unpaid contributions; (ii) interest on the unpaid contributions;
18   (iii) an amount equal to the greater of interest on the unpaid contributions or liquidated
19   damages provided for under the plan in an amount not in excess of 20% of the unpaid
20   contributions; (iv) reasonable attorneys’ fees and costs; and (v) such other legal or
21   equitable relief as this Court deems appropriate. Interest on unpaid contributions shall
22   be determined by using the rate provided under the plan.
23            23.   Pursuant to the Master Agreement, Trust Agreements, and section
24   502(g)(2)(C) of ERISA [29 U.S.C. § 1132(g)(2)(C)], Straightline Mechanical is
25   obligated to pay to the Trustees liquidated damages for the detriment caused by
26   Straightline Mechanical’s failure to pay fringe benefit contributions in a timely manner.
27   Pursuant to the written Joint Collection Policy and Procedures (“Joint Collection
28   Policy”) promulgated by the Trustees pursuant to the authority granted to them by the

     1330793                                 7                                      Complaint
 Case 8:19-cv-00593-PA-KS Document 1 Filed 03/28/19 Page 8 of 19 Page ID #:8


 1   Master Agreement and Trust Agreements, those liquidated damages are assessed at ten
 2   percent (10%) of the unpaid or untimely contributions. However, if a lawsuit is filed to
 3   collect the contributions, the Joint Collection Policy provides for liquidated damages
 4   assessed at twenty percent (20%) of the unpaid or late contributions. Straightline
 5   Mechanical owes liquidated damages of at least $3,408.79.          The exact amount of
 6   liquidated damages owed by Straightline Mechanical will be established by proof.
 7         24.    Pursuant to the Master Agreement, Trust Agreements, Joint Collection
 8   Policy and/or section 502(g)(2)(B) of ERISA [29 U.S.C. § 1132(g)(2)(B)], Straightline
 9   Mechanical owes the Trustees interest at 18% per annum on all unpaid or late paid
10   fringe benefit contributions from the dates the sums were originally due or should have
11   been paid to the Trustees until paid. The amount of interest owed by Straightline
12   Mechanical will be established by proof.
13         25.    Pursuant to the Joint Collection Policy, if contribution reports are not
14   timely submitted to the Trustees, late fees are assessed at $200.00 per occurrence.
15   Straightline Mechanical owes the Trustees at least $200.00 for late fees, plus additional
16   amounts that will be established by proof.
17         26.    By the Master Agreement, Trust Agreements, Joint Collection Policy
18   and/or section 502(g)(2)(D) of ERISA [29 U.S.C. § 1132(g)(2)(D)], Straightline
19   Mechanical agreed that in the event of any delinquency, it would pay all legal and
20   auditing fees and costs in connection therewith, whether incurred before or after
21   litigation is commenced. The Trustees have incurred legal and auditing fees and costs
22   as a result of Straightline Mechanical’s failure to pay contributions to the Trusts. The
23   exact amount of the legal and auditing fees and costs due and payable has not been
24   ascertained at this time. These amounts shall be established by proof.
25         27.    By the Master Agreement and Trust Agreements, Straightline Mechanical
26   agreed in the event it failed to pay fringe benefit contributions or otherwise comply with
27   the terms and provisions of those agreements, to post and deliver either a good faith
28   deposit, or a performance bond issued in favor of the Trustees. The Trustees are

     1330793                               8                                       Complaint
 Case 8:19-cv-00593-PA-KS Document 1 Filed 03/28/19 Page 9 of 19 Page ID #:9


 1   informed and believe, and thereon allege, that the Trustees are entitled to such good
 2   faith deposit and delivery of monies or bond from Straightline Mechanical. The amount
 3   of the good faith deposit or bond will be established by proof at trial.
 4          28.   Pursuant to section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], the
 5   Court may grant such other legal or equitable relief as the Court deems appropriate. As
 6   part of the Trustees’ judgment, the Trustees shall also request the Court to:
 7                A.     Order Straightline Mechanical, and its representatives, agents and
 8   associates, to provide a full and complete accounting for, and tracing the use of, all
 9   unpaid contributions and identify all property, real or personal, tangible or intangible,
10   that are the result, whether in whole or in part, of the use of any unpaid contributions;
11                B.     Order Straightline Mechanical, and its representatives, agents and
12   associates, to post and deliver either a good faith deposit, or a performance bond issued
13   in favor of the Trusts, in an amount determined by the Court to be appropriate;
14                C.     Order the creation of a constructive trust on all applicable property,
15   and order the transfer of the applicable property to the Trusts; and
16                D.     Order Straightline Mechanical, and its representatives, agents and
17   associates, to pay to the Trusts all amounts due the Trusts, including, but not limited to,
18   the unpaid contributions, benefits, withholdings, damages, legal fees, audit fees and
19   other expenses and damages incurred.
20                                SECOND CAUSE OF ACTION
21                        BREACH OF SETTLEMENT AGREEMENT
22          (AGAINST STRAIGHTLINE MECHANICAL AND JACOB FLORA)
23          29.   The Trustees hereby refer to, and incorporate herein by this reference,
24   paragraphs 1 through 28 above, inclusive of any and all subparagraphs, to the same
25   effect as if set forth verbatim.
26          30.   On October 22, 2018, Straightline Mechanical, Jacob Flora and the Trusts
27   entered into a written settlement agreement (“Settlement Agreement”) to resolve their
28   dispute over Straightline Mechanical’s failure to timely pay the Trusts fringe benefit

      1330793                               9                                        Complaint
Case 8:19-cv-00593-PA-KS Document 1 Filed 03/28/19 Page 10 of 19 Page ID #:10


 1   contributions and related amounts based on Monthly Reports submitted by Straightline
 2   Mechanical to the Trusts for the months of July 2018 through September 2018. A true
 3   and correct copy of the Settlement Agreement is attached hereto as Exhibit A, the terms
 4   and provisions of which are incorporated herein as though alleged in full.
 5         31.   Pursuant to the Settlement Agreement, Straightline Mechanical and Jacob
 6   Flora admitted owing the Trusts the principal amount of $26,725.73.          Straightline
 7   Mechanical and Jacob Flora agreed to pay the Trusts the principal amount of
 8   $25,776.42, plus interest calculated at 8% per annum on the declining balance due on
 9   the Settlement Agreement, from October 15, 2018 until the balance was paid in full.
10   The Trusts, Straightline Mechanical, and Jacob Flora agreed that this sum would be paid
11   in 16 monthly installment payments of $1,703.83. The Settlement Agreement also
12   required Straightline Mechanical to timely report and pay fringe benefit contributions
13   and related amounts to the Trusts, as those amounts became due pursuant to the Master
14   Agreement. Straightline Mechanical and Jacob Flora agreed that if they defaulted under
15   the Settlement Agreement by failing to timely pay the required monthly installments,
16   and/or by failing to adhere to Straightline Mechanical’s monthly contribution
17   obligations under the Master Agreement, then the principal amount of $26,725.73, plus
18   8% interest accruing from October 15, 2018, less all payments made under the
19   Settlement Agreement, would become immediately due and owing, and the Trusts
20   would have the immediate right to take all necessary action to collect any and all
21   amounts due.
22         32.   Straightline Mechanical and Jacob Flora breached the Settlement
23   Agreement by failing to pay the Trusts the $1,703.83 installment due by February 15,
24   2019, and by failing to pay the Trusts the fringe benefit contributions and related
25   amounts based on Straightline Mechanical’s Reports for the months of December 2018
26   and January 2019. The Trusts provided written notice to Straightline Mechanical and
27   Jacob Flora of their breach of the Settlement Agreement. Straightline Mechanical and
28   Jacob Flora failed to timely cure the breach, resulting in default under the Settlement

     1330793                              10                                      Complaint
Case 8:19-cv-00593-PA-KS Document 1 Filed 03/28/19 Page 11 of 19 Page ID #:11


 1   Agreement. As of the date of this Complaint, at least $22,166.09 remains due and
 2   owing to the Trusts under the Settlement Agreement.
 3          33.   The Settlement Agreement provides that in any action or legal proceeding
 4   to enforce the Settlement Agreement, the prevailing party shall be entitled to its
 5   reasonable attorneys’ fees and costs incurred. Straightline Mechanical and Jacob Flora
 6   owes the Trusts the attorneys’ fees and costs incurred in enforcing the Settlement
 7   Agreement, in an amount to be established by proof.
 8                                 THIRD CAUSE OF ACTION
 9                        BREACH OF ERISA FIDUCIARY DUTIES
10                                 (AGAINST JACOB FLORA)
11          34.   The Trustees hereby refer to, and incorporate herein by this reference,
12   paragraphs 1 through 33 above, inclusive of any and all subparagraphs, to the same
13   effect as if set forth verbatim.
14          35.   A portion of the fringe benefit contributions required to be paid by
15   Straightline Mechanical to the Trusts are monies funded exclusively by contributions
16   from participating employers, without deduction from the covered employees’
17   paychecks. The remaining portion of the fringe benefit contributions required to be
18   paid by Straightline Mechanical to the Trusts are monies funded exclusively by
19   deductions from covered employees’ compensation.            Straightline Mechanical has
20   granted one or more of its representatives, employees or others access to all
21   contributions.
22          36.   The Trustees are informed and believe, and thereon allege, that Jacob Flora
23   is an officer, director, controlling shareholder and beneficial owner of Straightline
24   Mechanical and, as such, accrues a direct beneficial and pecuniary interest in the
25   activities and, ultimately, the success of Straightline Mechanical. The Trustees are
26   informed and believe, and thereon allege, that Jacob Flora is responsible for the day-to-
27   day operations of Straightline Mechanical and is responsible for all, or a majority of, the
28   decisions pertaining to the payment of contributions to the Trusts, including decisions:

      1330793                              11                                       Complaint
Case 8:19-cv-00593-PA-KS Document 1 Filed 03/28/19 Page 12 of 19 Page ID #:12


 1   (a) whether to deduct certain amounts from employees’ paychecks; (b) whether or not to
 2   pay contributions to the Trusts; (c) if payment is to be made, when to pay such
 3   contributions; and (d) how to use such contribution funds pending payment to the
 4   Trusts.
 5          37.   Section 3(21)(A) of ERISA [29 U.S.C. § 1002(21)(A)] provides that “a
 6   person [or entity] is a fiduciary with respect to a plan to the extent (i) he . . . exercises
 7   any discretionary authority or control respecting … disposition of its assets … .”
 8   Employee contributions, as opposed to employer contributions, payable by Straightline
 9   Mechanical to the Trusts are fund assets under ERISA. The Trustees are informed and
10   believe, and thereon allege, that Jacob Flora exercised discretionary authority or control
11   respecting fund assets. The Trustees are informed and believe, and thereon allege, that
12   Jacob Flora was, and is, an unnamed “fiduciary” pursuant to section 3(21)(A) of ERISA
13   [29 U.S.C. § 1002(21)(A)], and thereby is individually, and separately from Straightline
14   Mechanical, obligated to the provisions and obligations provided for under ERISA.
15          38.   Section 404(a)(1)(A) of ERISA [29 U.S.C. § 1104(a)(1)(A)] provides that
16   “a fiduciary shall discharge his duties with respect to a plan solely in the interest of the
17   participants and beneficiaries and--¶ (A) for exclusive purpose of: (i) providing benefits
18   to participants and their beneficiaries; and … (D) in accordance with the documents
19   and instruments governing the plan … .” Section 403(c)(1) of ERISA [29 U.S.C.
20   § 1103(c)(1)] provides that “the assets of a plan shall never inure to the benefit of any
21   Employer and shall be held for the exclusive purposes of providing benefits to
22   participants in the plan and their beneficiaries… .” The specific duties of a fiduciary
23   are that he/she: (a) shall ensure that “assets of the plan never inure to the benefit of the
24   employer and shall be held for the exclusive purposes of providing benefits to
25   participants in the plan,” section 403(c)(1) of ERISA [29 U.S.C. § 1103(c)(1)]; (b)
26   “shall discharge his duties with respect to a plan solely in the interests of the
27   participants,” section 404(a)(1) of ERISA [29 U.S.C. § 1104(a)(1)]; and (c) shall not
28   use plan assets in any transaction with “a party in interest,” section 406(a)(1) of ERISA

      1330793                               12                                        Complaint
Case 8:19-cv-00593-PA-KS Document 1 Filed 03/28/19 Page 13 of 19 Page ID #:13


 1   [29 U.S.C. § 1106(a)(1)], nor “in his own interest or for his own account,” section
 2   406(b)(1) of ERISA [29 U.S.C. § 1106(b)(1)].           ERISA prohibits a fiduciary from
 3   making any “transfer to, or use by or for the benefit of, a party in interest, of any assets
 4   of the plan,” section 406(b)(1)(D) of ERISA [29 U.S.C. § 1106(b)(1)(D)]. Jacob Flora
 5   is a “party in interest,” as is any fund fiduciary. Under ERISA, if a fiduciary uses plan
 6   assets to satisfy other business obligations, he or she violates his or her fiduciary duty.
 7          39.   The Trustees are informed and believe, and thereon allege, that Jacob Flora
 8   breached his fiduciary duties and responsibilities by misuse of employee contributions
 9   payable to the Trusts by either: (a) diverting the contributions to his sole and exclusive
10   benefit; or (b) diverting the contributions to Straightline Mechanical’s sole and
11   exclusive benefit and his indirect benefit, in violation of the Trusts’, participants’ and
12   beneficiaries’ rights under ERISA. The Trustees are informed and believe, and thereon
13   allege, that such conduct was a breach and violation of ERISA, including, but not
14   limited to, breach of section 404(a)(1)(A) of ERISA [29 U.S.C. § 1104(a)(1)(A)] and
15   section 403(c)(1) of ERISA [29 U.S.C. § 1103(c)(1)].
16          40.   Section 409 of ERISA [29 U.S.C. § 1109(a)], provides that “[a]ny person
17   who is a fiduciary with respect to a plan who breaches any of the responsibilities,
18   obligations, or duties imposed upon fiduciaries by this title shall be personally liable to
19   make good to such plan any losses to the plan resulting from each such breach, and to
20   restore to such plan any profits of such fiduciary which have been made through use of
21   assets of the plan by the fiduciary, and shall be subject to such other equitable or
22   remedial relief as the court may deem appropriate, including removal of such
23   fiduciary.” Similarly, section 502(g)(1) of ERISA [29 U.S.C. § 1132(g)(1)] provides
24   that “in any action . . . by a . . . fiduciary, the court in its discretion may allow
25   reasonable attorneys’ fees and costs of action … .”
26          41.   The Trustees are informed and believe, and thereon allege, as a proximate
27   result of the wrongful acts herein alleged, the Trusts have been damaged in an amount
28   presently unknown. The Trustees are informed and believe, and thereon allege, that

      1330793                               13                                        Complaint
Case 8:19-cv-00593-PA-KS Document 1 Filed 03/28/19 Page 14 of 19 Page ID #:14


 1   damages are continuing to accrue in an amount presently unknown to them. The
 2   Trustees shall present proof of damages at the time of trial.
 3          42.   As part of the Trustees’ judgment, the Trustees also request the Court to
 4   grant the relief requested in paragraph 28 above.
 5                               FOURTH CAUSE OF ACTION
 6                    ENGAGING IN PROHIBITED TRANSACTIONS
 7                                (AGAINST JACOB FLORA)
 8          43.   The Trustees hereby refer to, and incorporate herein, paragraphs 1 through
 9   42 above, inclusive of any and all subparagraphs, to the same effect as if set forth
10   verbatim.
11          44.   The Trustees are informed and believe, and thereon allege, that Jacob Flora
12   was, and is, an unnamed “fiduciary” pursuant to section 3(21)(A) of ERISA [29 U.S.C.
13   § 1002(21)(A)], and thereby is individually, and separately from Straightline
14   Mechanical, obligated to the provisions and obligations provided for under ERISA.
15          45.   Section 406(a)(1)(D) of ERISA [29 U.S.C. § 1106(a)(1)(D)], provides that
16   “a fiduciary with respect to a plan shall not cause the plan to engage in a transaction, if
17   he knows or should know that such transaction constitutes a direct or indirect--¶ (D)
18   transfer to, or use by or for the benefit of, a party in interest [an employer, etc.], of any
19   assets of the plan … .” Section 406(b)(1) of ERISA [29 U.S.C. § 1106(b)(1)], provides
20   that “a fiduciary with respect to a plan shall not--¶ (1) deal with the assets of the plan in
21   his own interest or for his own account … .” Jacob Flora is a “party in interest,” as is
22   any fund fiduciary. Under ERISA, if a fiduciary uses plan assets to satisfy other
23   business obligations, he or she violates his or her duty.
24          46.   The Trustees are informed and believe, and thereon allege, that Jacob Flora
25   has engaged in prohibited transactions by misuse of employee contributions payable to
26   the Trusts by either: (a) diverting the contributions to his sole and exclusive benefit;
27   and/or (b) diverting the contributions to Straightline Mechanical’s sole and exclusive
28   benefit and its indirect benefit, in violation of the Trusts’, participants’ and

      1330793                               14                                        Complaint
Case 8:19-cv-00593-PA-KS Document 1 Filed 03/28/19 Page 15 of 19 Page ID #:15


 1   beneficiaries’ rights under ERISA. The Trustees are informed and believe, and thereon
 2   allege, that such conduct was a breach and violation of ERISA, including, but not
 3   limited to, breach of section 406(a)(1)(D) of ERISA [29 U.S.C. § 1106(a)(1)(D)] and
 4   section 406(b)(1) of ERISA [29 U.S.C. § 1106(b)(1)].
 5          47.   Section 409 of ERISA [29 U.S.C. § 1109(a)], provides that “[a]ny person
 6   who is a fiduciary with respect to a plan who breaches any of the responsibilities,
 7   obligations, or duties imposed upon fiduciaries by this title shall be personally liable to
 8   make good to such plan any losses to the plan resulting from each such breach, and to
 9   restore to such plan any profits of such fiduciary which have been made through use of
10   assets of the plan by the fiduciary, and shall be subject to such other equitable or
11   remedial relief as the court may deem appropriate, including removal of such
12   fiduciary.” Similarly, section 502(g)(1) of ERISA [29 U.S.C. § 1132(g)(1)], provides
13   that “in any action … by a … fiduciary, the court in its discretion may allow reasonable
14   attorneys’ fees and costs of action … .”
15          48.   The Trustees are informed and believe, and thereon allege, as a proximate
16   result of the wrongful acts herein alleged, the Trusts have been damaged in an amount
17   presently unknown. The Trustees are informed and believe, and thereon allege, that
18   damages are continuing to accrue in an amount presently unknown to the Trustees. The
19   Trustees shall present proof of damages at the time of trial.
20          49.   As part of the Trustees’ judgment, the Trustees shall also request the Court
21   to grant the relief requested in paragraph 28 above.
22                                 FIFTH CAUSE OF ACTION
23                                  BREACH OF CONTRACT
24                       (AGAINST STRAIGHTLINE MECHANICAL)
25          50.   The Trustees hereby refer to, and incorporate herein, by this reference
26   paragraphs 1 through 49 above, inclusive of any and all subparagraphs, to the same
27   effect as if set forth verbatim.
28   ///

      1330793                              15                                       Complaint
Case 8:19-cv-00593-PA-KS Document 1 Filed 03/28/19 Page 16 of 19 Page ID #:16


 1          51.   The Trustees are informed and believe, and thereon allege, that amounts
 2   due as union dues and association fees and related amounts (excluding employer and
 3   employee contributions) are not recoverable under ERISA.
 4          52.   The Master Agreement requires Straightline Mechanical to pay to Trustees,
 5   for the benefit of District Council 16, its affiliated local unions, the Piping Industry
 6   Progress Education & Trust Fund (“PIPE”), the Labor Management Compliance
 7   Council (“LMCC”) and the California Plumbing and Mechanical Contractors
 8   Association (“CPMCA”) certain amounts for each hour worked by Straightline
 9   Mechanical’s employees performing work covered by the Master Agreement. The
10   Trustees are the assignee of District Council No. 16, its affiliated local unions, PIPE,
11   LMCC and CPMCA for collecting said hourly contributions. Straightline Mechanical
12   has failed to pay amounts due under the Master Agreement to the Trustees for the
13   benefit of District Council 16, its affiliated local unions, PIPE, LMCC and CPMCA,
14   which amounts shall be established by proof.
15          53.   Pursuant to the Master Agreement and Joint Collection Policy, Straightline
16   Mechanical is obligated to pay to the Trustees liquidated damages on all unpaid or
17   delinquent contributions (including those amounts due to District Council No. 16, its
18   affiliated local unions, PIPE, LMCC and CPMCA). Pursuant to the Joint Collection
19   Policy liquidated damages are assessed at ten percent (10%) of the unpaid or untimely
20   contributions. However, if a lawsuit is filed to collect the contributions, the Joint
21   Collection Policy provides for liquidated damages assessed at twenty percent (20%) of
22   the unpaid or late amounts. The amount of liquidated damages owed by Straightline
23   Mechanical will be established by proof.
24          54.   Pursuant to the Master Agreement and the Joint Collection Policy,
25   Straightline Mechanical owes the Trustees interest at 18% per annum on all unpaid or
26   delinquent contributions (including those amounts due to District Council No. 16, its
27   affiliated local unions, PIPE, LMCC and CPMCA) from the dates the sums were
28   ///

      1330793                             16                                      Complaint
Case 8:19-cv-00593-PA-KS Document 1 Filed 03/28/19 Page 17 of 19 Page ID #:17


 1   originally due or should have been paid to the Trustees until paid. The amount of
 2   interest owed by Straightline Mechanical will be established by proof.
 3                                    SIXTH CAUSE OF ACTION
 4                                        CONVERSION
 5                                    (AGAINST JACOB FLORA)
 6          55.   The Trustees hereby incorporate herein, by this reference paragraphs 1
 7   through 54 above, inclusive of any and all subparagraphs, to the same effect as if set
 8   forth verbatim.
 9          56.   Under California law, conversion is defined to be an act of willful
10   interference with personal property, done without lawful justification, by which any
11   person entitled thereto is deprived of the use and possession of the personal property.
12          57.   The Trustees are informed and believe, and thereon allege, that Jacob Flora
13   converted union dues, association fees, employee contributions, and related amounts.
14          58.   The Trustees are informed and believe, and thereon allege, as a proximate
15   result of the wrongful acts herein alleged, the Trustees have been damaged in an amount
16   presently unknown to the Trustees. The total amounts of these damages shall be
17   established by proof at trial.
18          59.   The Trustees are informed and believe, and thereon, allege that the
19   aforementioned conduct of Jacob Flora was an intentional act, or omission, known to
20   Jacob Flora or undertaken by Jacob Flora with the intention on the part of Jacob Flora
21   of thereby depriving the Trustees, the union, the participants and/or beneficiaries of
22   monies or otherwise causing injury, and was despicable conduct that subjected the
23   Trustees, the union, the participants and/or beneficiaries to a cruel and unjust hardship
24   in conscious disregard of their respective rights, so as to justify an award of exemplary
25   and punitive damages.
26   ///
27   ///
28   ///

      1330793                               17                                      Complaint
Case 8:19-cv-00593-PA-KS Document 1 Filed 03/28/19 Page 18 of 19 Page ID #:18


 1                                             PRAYER
 2            WHEREFORE, the Trustees pray for judgment as follows:
 3            1.    For unpaid fringe benefit contributions and other damages for breach of
 4   contract as established by proof;
 5            2.    For damages due for breach of settlement agreement;
 6            3.    For liquidated damages as established by proof;
 7            4.    For interest at the rate of 18% per annum, or other applicable legal rate, on
 8   all contributions due from their respective due dates, or the dates said contributions
 9   should have been paid, until paid, plus additional amounts as established by proof;
10            5.    For special damages in amounts as proved;
11            6.    For damages for breach of contract as proved;
12            7.    For damages for conversion as proved;
13            8.    On the Trustees’ claim for conversion only, for damages in amounts as
14   proved, and for exemplary and punitive damages in amounts proved at the time of trial;
15            9.    For the Trustees’ audit costs, plus additional amounts as established by
16   proof;
17            10.   For the Trustees’ reasonable attorneys’ fees in amounts as proved;
18            11.   For costs of suit incurred herein; and
19            12.   For such additional relief as this Court deems just and proper, including,
20   but not limited to, the following:
21                  A.    An Order directing defendants, his/its/their representatives, agents
22   and associates, to provide a full and complete accounting for, and tracing the use of all
23   unpaid fringe benefit contributions and identify all property, real or personal, tangible
24   or intangible, that are the result, whether in whole or in part, of the use of any unpaid
25   fringe benefit contributions;
26                  B.    An Order for the creation of a constructive trust on all applicable
27   property, and an Order for the transfer of the applicable property to the Trusts; and
28   ///

      1330793                                18                                      Complaint
Case 8:19-cv-00593-PA-KS Document 1 Filed 03/28/19 Page 19 of 19 Page ID #:19


 1                C.     An Order directing defendants, his/its/their representatives, agents
 2   and associates, to pay to the Trusts all amounts due the Trusts, including, but not
 3   limited to, the unpaid fringe benefit contributions, benefits, withholdings, damages,
 4   legal fees, audit fees and other expenses and damages incurred.
 5
 6   Dated: March 28, 2019             LAQUER URBAN CLIFFORD & HODGE LLP
 7                                     By: /s/ J. Paul Moorhead
                                          J. Paul Moorhead, Counsel for Plaintiffs,
 8
                                          Trustees of the Southern California Pipe
 9                                        Trades Health and Welfare Trust Fund, et al.
10
11                                 WAIVER OF JURY TRIAL
12         Plaintiffs waive a jury trial in this action.
13
14   Dated: March 28, 2019             LAQUER URBAN CLIFFORD & HODGE LLP
15                                     By: /s/ J. Paul Moorhead
                                          J. Paul Moorhead, Counsel for Plaintiffs,
16                                        Trustees of the Southern California Pipe
17                                        Trades Health and Welfare Trust Fund, et al.
18
19
20
21
22
23
24
25
26
27
28

     1330793                                 19                                   Complaint
